Citation Nr: 0209044	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision in which 
the RO denied service connection for an acquired psychiatric 
disorder.  In April 2001 the Board remanded the matter for 
additional development.  


FINDING OF FACT

PTSD pre-existed the veteran's period of military service and 
it increased in severity during his military service.  


CONCLUSION OF LAW

The veteran has PTSD that was aggravated by his military 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his pre-existing PTSD became worse 
while he was in service, entitling him to service connection.

The law presumes that a veteran was in sound condition upon 
entry into service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption 
may only be overcome by clear and unmistakable evidence.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994).  VA bears the burden 
of proof to rebut the presumption.  Kinnaman v. Principi, 4 
Vet.App. 20, 27 (1993).  Where an injury or disease existed 
prior to service, it may still be service connected if it was 
aggravated by the veteran's military service.  A preexisting 
injury or disease is considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service based on all of the evidence of 
record pertaining to the manifestations of the disability 
before, during and after service.  38 C.F.R. §3.306(b).  A 
disability has increased in severity where there has been a 
measured worsening of the disability during service which 
amounts to an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Initially, the Board notes that the veteran was diagnosed 
with PTSD by two VA examiners, the first in April 1999 and 
the second in February 2002.  

The service entry examination reflects only depression or 
excessive worry, frequent trouble sleeping, pain in the chest 
and a head injury in 1977.  In the absence of a notation of 
an acquired psychiatric disorder the Board must presume the 
veteran sound on entry into the service.  However, in this 
case the Board finds the presumption overcome by evidence 
that the veteran's psychiatric disorder existed prior to 
service.  Specifically, the Board finds persuasive the April 
1999 and February 2002 VA examination reports indicating a 
history of PTSD stemming from the veteran's abuse as a child 
by his father.  The February 2002 VA examiner observed that 
the veteran reported nightmares about his father's beatings, 
and memories of the abuse which worsened after military 
service.  More than a mere recitation of the veteran's 
account of his pre-service condition, this evidence amounts 
to a medical conclusion based upon the symptomatology 
reported by the veteran.  See Gahman v. West, 13 Vet. App. 
148 (1999); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, treatment records dated in January 
1988, December 1988, May 1995, and September 1995 report an 
abusive childhood, with the December 1988 social work 
admission note reciting the mother's corroboration that the 
veteran was the primary recipient of physical abuse from the 
father.  Taken as a whole, the Board finds that the veteran's 
PTSD existed prior to service.  This is clearly shown in 
large measure because the recurring thoughts of pre-service 
experiences were the basis for the diagnosis.

Finally, the Board finds the pre-existing psychiatric 
disorder measurably worsened during his military service, a 
worsening that amounted to an increase in the pre-existing 
disability which was not attributable to the natural 
progression of the disorder.  In this regard, the Board notes 
that the veteran's mother's statement dated in August 1997 
indicated that she observed an increase in anxiety, bizarre 
behavior, hostility, poor judgment, violence, inability to 
control himself, sleep disturbance, and paranoid and 
depressive thoughts.  Further, the February 2002 examiner 
opines that it appears that the military exacerbated the 
veteran's pre-existing PTSD.  The Board consequently finds 
that the veteran's psychiatric disability, most recently 
characterized as PTSD, was aggravated by his military 
service.  The claim for service connection is granted.  

In reaching these conclusions, the Board has considered the 
duty-to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice obligations on VA. 

The veteran was notified of the new legislative and 
regulatory provisions by letter dated in May 2001 and in a 
Supplemental Statement of the Case dated in March 2002.  The 
veteran has been provided two VA examinations.  Although the 
veteran's July 2001 Statement in Support of Claim indicates 
that there are relevant records at the Peninsula Outpatient 
Center which have not been sought by the RO, given the grant 
of the benefit claimed, a remand for the purpose of 
attempting to obtain additional medical opinion evidence is 
not required at this point.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

